Opinion by Treat, C. J.: The point relied on for the reversal of this judgment is, that the Court proceeded to hear and determine the case, instead of submitting it to a jury for trial, as demanded by the plaintiff in error. There is nothing in the record to sustain this assignment of error. The record expressly states that the parties dispensed with a jury, and submitted the cause to the Court for trial. This entry must be held to be conclusive of the question. On a motion for a new trial, the plaintiffs read some affidavits, for the purpose of showing that he did not waive his right to a trial by jury, hut the affidavits cannot here he used, to qualify or contradict the positive statements of the record. As the evidence is not reported, no question arises as to the correctness of the decision of the Court, in discharging the garnishee. Let the judgment be affirmed with costs. Judgment affirmed.